Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this proceeding to annul a tier III disciplinary determination finding him guilty of violating the prison disciplinary rules that prohibit interfering with an employee and refusing a direct order. The Attorney General has advised this Court that the administrative determination has been reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, petitioner has received all the relief to which he is entitled and this matter is dismissed as moot (see Matter of York v Fischer, 55 AD3d 1096 [2008]; Matter of Rivera v Brown, 54 AD3d 1089 [2008]). Petitioner’s claim that his institutional record contains inaccurate information is not properly before us, as nothing in the record suggests that petitioner has pursued, much less exhausted, his available administrative remedies in this regard (see Matter of Rivera v Joy, 50 AD3d 1333, 1334 [2008]).
Cardona, P.J., Mercure, Peters, Rose and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.